J. T. Hackworth died April 11, 1918, a resident of Wapello County, State of Iowa, and by his last will transferred certain property, taxable under the inheritance tax laws of Illinois. On October 10, 1919, an order was entered, the County Judge of Cook County, Illinois assessing a total tax of $14,848.88. On the same day, said tax less 5% discount to-wit: $14,107.39, was paid to County Treasurer of Cook County, and by him to State Treasurer. This was in due time appealed from by claimant to the County Court. Upon a hearing in the County Court, in which all proper parties were represented, the County Court entered an order, assessing a total tax in said estate of $3,798.03, from which order, the State never appealed, or any person interested in the estate. It was ordered by the County Court that claimants have a refund of $10,508.37. It is clear from record of the proceedings, copies of which are on file herein, that claimants are entitled to the above amount as refund. The Attorney General admits the correctness and justice of the claim, and consents to its allowance. We therefore award claimants $10,508.37.